                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-052
                                       §
 8.903 ACRES OF LAND, MORE OR LESS, §
 SITUATE in STARR COUNTY, STATE        §
 OF TEXAS, and JOHN F.J. GUERRA,       §
                                       §
                    Defendants.        §
______________________________________________________________________________

               UNITED STATES’ BRIEF ON JUST COMPENSATION
______________________________________________________________________________

       In response to the Court’s Order (Dkt. No. 21) dated December 6, 2019, the United States

files this Brief on Just Compensation.        As discussed below, the $100 in estimated just

compensation deposited in this case reflects the nominal value of the temporary right of entry

acquired. This nominal amount of compensation is based on the limited nature of the right of

entry: a right that is minimal in scope, limited in time, and reserves to the landowner all rights and

interests that do not interfere with the government’s ability to survey and assess the property. The

$100 does not represent an attempt to estimate any claim for damages. Any damages caused by

the government’s actions in exercising its right to enter and inspect the property would be

compensable in a separate claim. In this brief, the United States will outline the process for valuing

a temporary taking in general and then specifically address the nominal value of the temporary

estate acquired in this case, describe the other venues available for pursuing compensation for a

damages claim, and explain how those potential claims have no bearing on the estimated amount

of just compensation deposited in this case. In further support of this brief, the United States would

show the Court the following:
                                                   BACKGROUND

The estate acquired in this action is limited in scope and duration.

           1.       This brief’s discussion of just compensation must begin with a description of the

estate acquired. See J.D. Eaton, Real Property Valuation in Condemnation, p. 221, The Appraisal

Institute, 2018 (“Eaton”) (“Before the effects of an easement acquisition can be properly evaluated,

an appraiser must know exactly what purpose the easement area will be used for . . . .”). 1 A right

or interest in property is referred to as an “estate.” The most basic property interest is a fee simple

estate—the unimpaired ownership of real estate. An easement is typically the right to perform a

specific action on a property without owning the underlying fee. Here, the United States acquired

a temporary easement authorizing it to enter the landowner’s property to do the following:

           make borings, and conduct [surveying, testing and other investigatory work needed
           to plan the proposed construction of roads, fencing, vehicle barriers, security
           lighting, camera, sensors, and related structures designed to help secure the United
           States/Mexico border within the State of Texas]… including the right to trim or
           remove vegetative or structural obstacles that interfere with said work . . .

Dkt. No. 2 at 11 (citing Schedule E incorporating Schedule B). The estate has a 12-month term.

Id. Importantly, the landowner retains “all right, title, and privileges as may be used and enjoyed

without interfering with or abridging the rights” specified above. Id.

The touchstone of just compensation is fair market value.

           2.       Under the Fifth Amendment’s takings clause, private property may not be taken for

a public purpose without “just compensation.” U.S. Const. amend. V. Just compensation generally

means the fair market value of the property when appropriated. See Kirby Forest Industries, Inc.

v. United States, 467 U.S. 1, 10 (1984). Additionally, fair market value is often defined as “what



1
    Excerpts of the Eaton textbooks cited in this brief are attached as Exhibit 1 for the Court’s convenience.

                                                        Page 2 of 13
                                                Brief on Just Compensation
a willing buyer would pay in cash to a willing seller.” United States v. Miller, 317 U.S. 369, 374

(1943). “The best evidence of market value is comparable sales—i.e., sales from a willing seller

to a willing buyer of similar property in the vicinity of the taking at or about the same time as the

taking.” U.S. v. 8.41 Acres of Land, More or Less, Situated in Orange County, State of Tex., 680

F.2d 388, 395 (5th Cir. 1982) (citations omitted).

           3.       In a “partial taking”—where the government has only acquired a portion of a

landowner’s property via condemnation—courts use the “before-and-after” method to determine

the fair market value of the acquired estate. The before and after method “computes damages to

be the difference in the value of the entire [property] before the taking and the value of the portion

remaining after the taking.” U.S. v. 8.41 Acres, 680 F.2d at 392, n.5 (citing Nichols, The Law of

Eminent Domain, 3d ed., 1981). With respect to a partial taking involving a temporary easement,

rental value is often used to determine the fair market value of the estate acquired. See Kimball

Laundry Co. v. U.S., 338 U.S. 1, 7 (1949). Finally, certain temporary easements where the “land

area affected is so small and the term of the easement so short” result in only a nominal amount of

compensation. Uniform Appraisal Standards for Federal Land Acquisitions (“Yellow Book”)

§1.9.1 p. 42 ¶ 2 (6th ed. 2016). 2

The term “damages” in a condemnation action can have several meanings.

           4.       When considering whether damages are an appropriate element of just

compensation due a landowner, it is important to understand that “damages” can have several

meanings in the context of a condemnation action. First, the term “damages” can refer to the

decrease in a property’s value caused by the acquisition itself. This type of damage only occurs in

a partial takings case and is often referred to as “severance damages.” J.D. Eaton, Real Estate


2
    The Yellow Book is available at https://www.justice.gov/file/408306/download (last visited January 27, 2020).
                                                      Page 3 of 13
                                              Brief on Just Compensation
Valuation in Litigation, p. 289 (2d ed. 1995). Thus, when the government has physically acquired

a portion of property through its eminent domain powers, “the compensation to be awarded

includes not only the market value of that part of the tract appropriated, but the damage to the

remainder resulting from that taking . . . .” U.S. v. 14.38 Acres of Land, More or Less, Situated in

Leflore County, Mississippi, 80 F.3d 1074, 1077 (5th Cir. 1996) (quoting United States v. Grizzard,

219 U.S. 180, 183 (1911). For example, say that a landowner owns a 10 acre tract of land and the

government acquires 1 of those acres. Further assume that the government’s acquisition reduces

the access available to the landowner’s remaining 9 acres. In this situation, the landowner’s

remaining property has suffered severance damages. An appraiser will calculate both the severance

damages and the value of the estate actually acquired as follows: (the value of the 10 acres before

the taking) – (the value of the remaining 9 acres including how any change in access may affect

the remainder’s value) = the just compensation owed to the landowner.

          5.   Second, the term damages can mean physical damage to the landowner’s property.

For example, if the government harms a portion of a landowner’s crops in the process of attempting

to conduct a survey of the property. This is often referred to as “restoration damages.” Restoration

damages are typically associated with the acquisition of a temporary easement where the

government is required to restore the property to its original condition after the term of the

easement has expired. See, e.g., Elliott v. U.S., 184 Ct. Cl. 298, 304 (Ct. Cl. 1968) (discussing a

damages claim for “the loss of corn which was tramped down by the surveying party”). Due to the

limited nature of the estate acquired, restoration damages—rather than severance damages—are




                                              Page 4 of 13
                                      Brief on Just Compensation
the only type of harm potentially at issue in this case. Therefore, the term “damages” in the

remainder of this brief refers to restoration damages. 3

The estimated just compensation deposited in this case.

         6.       The United States deposited $100 in just compensation in this case. Dkt. No. 5.

This amount represents the government’s value estimate of the temporary estate acquired. As noted

above and explained in more detail below, because the estate acquired is limited in scope and

duration, the $100 deposit was appropriate as it represents the nominal value of the estate acquired.

In depositing an estimated amount of just compensation, the government was not attempting to

anticipate any amount of damages (e.g., if the government damages vegetation as it surveys the

property). The government does not anticipate damaging the landowners’ properties when it uses

the rights of entry in this project and, even assuming for the sake of argument that such damage

does occur, it is not feasible to estimate and value damages at the initiation of the condemnation

suit. Finally, even if it could be estimated, this type of damage is likely only compensable in a

separate action, which is addressed below.

                                          JUST COMPENSATION

         7.       In a federal condemnation action, just compensation for a fee acquisition is

determined by calculating the property’s fair market value on the date it was acquired—the “date

of taking.” See generally United States v. Miller, 317 U.S. 369 (1943); United States v. Reynolds,

397 U.S. 14 (1970). Courts determine the value based on what a hypothetical buyer in the open

market would pay a willing seller. Miller, 317 U.S. at 374. Importantly, the value that the


3
 There are also “consequential damages”, which are typically not compensable in a federal condemnation action. See,
e.g., Hooten v. U.S., 405 F.2d 1167, 1168 (5th Cir. 1969) (holding that “[i]t is well settled that where a business is
damaged or destroyed incident to the condemnation of land, such losses are not compensable under the Fifth
Amendment”). Because consequential damages are not compensable in, nor relevant to, this case, they are not
discussed herein.

                                                    Page 5 of 13
                                            Brief on Just Compensation
individual landowner places on a property is not relevant to the valuation inquiry. See U.S. v. 79.20

Acres of Land, More or Less, Situated in Stoddard County, Missouri, 710 F.2d 1352, 1357 (8th

Cir. 1983) (holding that “[a]ny special value to the owner or to the condemnor must be disregarded

by the fact-finding body in arriving at fair-market value”) (citing United States v. Miller, 317 U.S.

at 375). The just compensation for a partial taking is calculated using the “before-and-after”

method valuation. U.S. v. 8.41 Acres, 680 F.2d at 392, n.5 (noting that “[t]he applicable Fifth

Circuit . . . requires the exclusive use of the before-and-after method of valuation”). Basically, the

acquired property’s value is determined by calculating the difference, if any, between property’s

fair market value the day before the taking and the remainder property’s fair market value on the

date of taking.

The valuation of temporary easements.

         8.       In the case of a temporary taking, since the property is returned to the owner when

the taking ends, the just compensation to which the owner is entitled is the value of the use of the

property during the temporary taking. See First English Evangelical Lutheran Church v. Los

Angeles, 482 U.S. 304, 319 (1987) (“Where this burden results from governmental action that

amounted to a [temporary] taking, the Just Compensation Clause of the Fifth Amendment requires

that the government pay the landowner for the value of the use of the land during this period.”).

When it comes to the government’s acquisition of an easement in general, the “before and after”

method of valuation is typically utilized to determine just compensation. See U.S v. 8.41 Acres,

680 F.2d at 392 (holding that “[w]hen the property interest taken . . . is merely an easement, the

proper measure of damages is still the before-and-after method of valuation, expressed as the

difference between the market value of the land free of the easement and the market value as

burdened with the easement”). This type of calculation, however, is not always feasible when

                                                Page 6 of 13
                                        Brief on Just Compensation
considering the value of a temporary taking. Courts therefore often rely on rental value to

determine compensation for the acquisition of a temporary easement. See Kimball Laundry Co. v.

U.S., 338 U.S. at 7 (holding that “the proper measure of compensation is the rental that probably

could have been obtained . . .”); see also Eaton at 218 (noting that compensation for a temporary

construction easement is “usually based on the market rent of the affected area for the term of the

temporary easement”).

          9.    In certain cases, even though the appraiser believes that the estate acquired has

market value, its “rental value” may not be easily ascertainable due to a lack of market rental data.

Eaton at 218. In those circumstances, an appraiser may use the property’s fair market value and a

rate of return to calculate the rental value in order to compensate the landowner “for losing the

beneficial interest in the property” for the term of the easement. Eaton at 218. Again, an appraiser

uses a rate of return as a substitute for actual rental data only when the appraiser determines that

the estate acquired has market value, but he or she cannot identify comparable rental rates in the

market area. Whichever method of calculating the rental value is used, the acquisition of a

temporary easement can be viewed as the government acquiring a leasehold interest in the

property. 9 Nichols on Eminent Domain § G32.08 (2019) (“The rental value rule provides the

owner of the property affected by the easement with compensation for the restriction on the

owner’s fee interest and any resulting interference with the owner’s use”). The value of the

temporary estate acquired is the amount of rent that would be paid in the market at the time of the

taking.

Temporary easements with a nominal value.

          10.   Temporary easements, like the right-of-entry easement at issue in this case, often

do not affect the market value of the subject property. In other words, the available market data

                                              Page 7 of 13
                                      Brief on Just Compensation
does not show a difference in the value of a property burdened with a temporary right-of-entry

easement to conduct a survey as compared to a property without such an easement. Relatedly,

there is no market data showing a rental rate for easements to conduct a survey or similar

evaluations—prospective purchasers do not typically pay for this right. 4 C.f. generally Klemic v.

Dominion Transmission, Inc., 138 F. Supp. 3d 673, 689 (W.D. Va. 2015) (collecting cases showing

that the entry on private property for the purposes of surveying and other explorations does not

result in a compensable harm). In these situations, the estate acquired is assigned a nominal value.

As explained by a commentator:

        some easement takings have such a minimal effect on value that no discernable
        difference in market value before and after the taking can be ascertained in the
        market. Nevertheless, it is generally recognized that no property owner can be
        expected to convey land or an interest in land without compensation . . . some
        condemnors will make an administrative determination that the property owner
        should be offered a nominal amount of compensation . . .

Eaton at 223 (“Nominal Acquisitions”). Hence, as explained in the Uniform Appraisal Standards

for Federal Land Acquisitions, certain temporary easements where the “land area affected is so

small and the term of the easement so short” result in a nominal amount of compensation, as the

following notes:

        rights of entry are often so short term in nature . . . and their purpose so restricted
        that agencies do not have an appraisal conducted of such properties, but rather they
        make an administrative determination of a nominal compensation for the
        acquisition.

Yellow Book at 42, n. 72.

        11.      In this case, the government determined that the temporary right-of-entry easement

acquired had a nominal value. The right to access the property to perform surveys and other testing,


4
 For instance, when a home or landowner sells their property, most lenders require a survey and appraisal; however,
granting temporary authorization for the property to be surveyed and inspected does not reduce the value and sales
price of the property.
                                                    Page 8 of 13
                                            Brief on Just Compensation
while at the same time allowing the landowner the full use of the property so long as it does not

interfere with the investigatory actions, has no discernible effect on the property’s market value.

See, e.g., United States ex rel. Tennessee Valley Auth. v. A Temp. Right to Enter, Nos.

414CV00085HSMSKL, 416CV00025HSMSKL, 2017 WL 2559976, at *6 (E.D. Tenn. June 13,

2017) (holding that the landowner was “entitled compensation in the nominal amount of $1 for the

temporary right” of entry to survey, which reflected “only the compensation owed for the taking

of the temporary right to enter and is separate and distinct from any potential liability the Plaintiff

may have for damage to property resulting from its survey and siting activities”). Likewise, due to

the lack of market value, there is no rental data available for this type of limited access from which

to derive something more than a nominal value. See generally United States v. 50.822 Acres of

Land in Nueces County Tex., 950 F.2d 1165 (5th Cir. 1992) (affirming nominal damages award

for condemned property interest with no market value). Thus, the government properly assigned a

nominal value to the right-of-entry easement in this case, and other similarly situated cases, and

deposited $100 in the registry of the Court to reflect that nominal value.

The landowner has the right to challenge the government’s valuation.

       12.     The landowner retains the right to contest the government’s estimate of just

compensation. That is, if the landowner believes that the right of entry has more than a nominal

value, it can present evidence showing that value. This is consistent with the burden of proof in

condemnation cases: the landowner has the burden of establishing the value of the condemned

property. See United States v. 62.50 Acres of Land, More or Less, Situated in Jefferson Parish,

State of Louisiana, 953 F.2d 886, 890 (5th Cir. 1992) (citing United States ex rel. Tennessee Valley

Authority v. Powelson, 319 U.S. 266, 273–76 (1943)). This is not to be confused, however, with a

claim to recover for damages that the government may cause to the property in the course of

                                               Page 9 of 13
                                       Brief on Just Compensation
utilizing its right of entry. If the landowner believes that the government has damaged its property,

it must separately seek to recover those damages, which is discussed below.

                             FORUM FOR SEEKING DAMAGES

       13.     In the context of a temporary easement, a landowner who suffers physical damage

to its property is not without a remedy. However, depending upon how the property was harmed,

that remedy may be in a separate action against the government. In other words, if the landowner’s

property in this case were damaged, those damages may not be recoverable as part of the just

compensation award in this suit. Whether the damages are recoverable as part of this suit or in

another venue depends on a fact-specific inquiry. As noted above, in estimating just compensation

at the initiation of the suit, the government does not presume that damages will occur (as none are

expected) and then attempt to speculate on the scope of that damage. A non-exhaustive discussion

of the venues available for recouping damages is presented below to provide examples of other

potential remedies available to the landowner.

The Federal Tort Claims Act

       14.     If the landowner’s property is harmed by the government’s negligent actions, any

claim for damages would fall within the ambit of the Federal Tort Claims Act (FCTA). The FTCA

authorizes monetary civil claims against the federal government for loss of property caused by the

negligent act or omission of any government employee acting within the scope of his or her

employment. 28 USC 1346(b) (1982). Under the FTCA, subject to certain exceptions, the

government will be liable “under circumstances where the United States, if a private person, would

be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” 28 USC 1346(b) (1982); see also E. Ritter & Co. v. Dept. of Army, Corps of Engineers,

874 F. 2d 1236 (8th Cir. 1989) (holding that the U.S. Army Corps of Engineers was liable under

                                             Page 10 of 13
                                      Brief on Just Compensation
the FTCA for negligently constructing a flood control ditch that ran through the landowner’s

property, over which the government had acquired an easement, and caused erosion); U.S. ex rel.

Tennessee Valley Auth., 2017 WL 2559976, at *6 (“Any claim for physical damage to the subject

property arising from the Plaintiff’s performance of survey and siting activities pursuant to the

temporary easement is a claim sounding in tort to be submitted to the responsible federal agency .

. . , or if unresolved, in a separate civil action”); U.S. v. 0.39 Acre of Land, CIV.A. 2:11-0259,

2013 WL 3874472, at *5 (S.D. W.Va. July 25, 2013) (recognizing that tort-based claims in a

condemnation action may be foreclosed by the FTCA). Thus, if in exercising its right of entry the

government acts in a negligent manner and damages the landowner’s property, such damage would

only be recoverable in a separate FTCA claim.

An Inverse Taking

         15.      Another potential remedy available to landowners who seek to recoup damages, is

an inverse takings claim. Specifically, if the government damages the landowner’s property—e.g.,

the hypothetical damages to crops noted above—then the landowner may claim that the

government took that property interest without providing compensation. The United States Court

of Federal Claims has jurisdiction over these types of takings claims. 5 See, e.g., Yokum v. U.S., 11

Cl. Ct. 148, 149 (1986) (holding that, although barred by the statute of limitations, the plaintiff

would have had a takings claim against the government for damage to a barn used by the

government for storage during a temporary taking); Elliott v. U.S., 184 Ct. Cl. 298, 304 (Ct. Cl.

1968) (discussing a damages claim for “the loss of corn which was tramped down by the surveying

party”).

5
  For Fifth Amendment takings claims against the United States seeking more than $10,000, the United States Court
of Federal Claims has exclusive jurisdiction. 28 U.S.C.§ 1491(a)(1) (Tucker Act). For claims of $10,000 or less, the
Court of Federal Claims shares concurrent jurisdiction with the United States district courts. 28 U.S.C. § 1346(a)(2)
("Little Tucker Act").
                                                    Page 11 of 13
                                             Brief on Just Compensation
Restoration Damages as part of the Condemnation Lawsuit.

       16.     Although the majority of case law supports the position that a claim for damages

should be brought in another venue—separate from the condemnation action—there are cases

recognizing a landowner’s right to restoration damages in a condemnation lawsuit. However, those

cases typically do not discuss whether another venue would have been the proper forum for seeking

to recoup damages. See, e.g., U.S. General Motors Corp., 323 U.S. 373, 383-84 (1945) (allowing

costs for damage to fixtures and equipment destroyed or depreciated during a temporary taking);

U.S. v. Flood Bldg., San Francisco, Cal., 157 F. Supp. 438, 440 (N.D. Cal. 1957) (hearing

landowner’s evidence on alleged damage to its office building during temporary taking, but

holding that the measure of just compensation “is the diminution of market value, if any, and not

the cost of restoration”). These cases typically concern the government’s damage or destruction of

equipment or permanent fixtures on the property in question. Id. Whether this type of remedy is

available to a landowner requires a fact-intensive review of the damage in question and the

mechanism of harm. Thus, if a landowner suffers physical damage to its property during the term

of the temporary easement, several potential remedies are available to seek to recoup those

damages. Which remedy and venue is appropriate cannot be determined at the outset of a

condemnation action—when the government originally estimates just compensation.

                                          CONCLUSION

       17.     Here, the temporary easement acquired in this case, and other similarly situated

cases, has a nominal value. It has therefore deposited $100 in the registry of the Court at the outset

of this case as estimated just compensation. The landowner is free to contest the government’s

determination that a nominal amount of compensation is appropriate. With respect to damages, it

would be premature to attempt to estimate any damages at the outset of the litigation. However,

                                             Page 12 of 13
                                      Brief on Just Compensation
even if damages could be estimated, compensation may have to be sought in a separate action—

depending on the type of damage and how it was caused. For these reasons, the government

properly determined that the estate acquired in this suit has a nominal value of $100 and deposited

that amount in the registry of the Court without estimating any amount of damages.


                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                               By:      s/Megan Eyes          _____
                                                        MEGAN EYES
                                                        Assistant United States Attorney
                                                        Southern District of Texas No. 3135118
                                                        Florida Bar No. 0105888
                                                        1701 W. Bus. Hwy. 83, Suite 600
                                                        McAllen, TX 78501
                                                        Telephone: (956) 618-8010
                                                        Facsimile: (956) 618-8016
                                                        E-mail: Megan.Eyes@usdoj.gov
                                                        Attorney in Charge for Plaintiff


                                  CERTIFICATE OF SERVICE

          I certify that on January 28, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.


                                               By:      s/Megan Eyes          _____
                                                        MEGAN EYES
                                                        Assistant United States Attorney




                                              Page 13 of 13
                                       Brief on Just Compensation
